Title: To John Adams from Alexander Brodie, 7 June 1800
From: Brodie, Alexander
To: Adams, John



Sir,
New York 7th: June 1800.

Considering myself as a person altogether unimportant, nothing grieves me more sensibly than the divisions which continue to exist among the people on my account. Were it possible in the nature of things that one so inconsiderable as I am could render essential services either to the Government or to the people of the United States, I might be persuaded to wait for a change in the public sentiment although such an event is not within my plan of happiness; but convinced by a more perfect knowledge of myself that I have not the talents for such a task, and that even in attempting the public good, I might endanger the public quiet, and shake the public confidence, and therefore a judicious public did well to oppose me, I have concluded with all due submission to your superior judgement, to decline every civil Trust, and now take the liberty to inclose a Letter of Renunciation in terms of the Nomination remaining in my favour, which I hope will be acceptable.
That you may long enjoy the high Dignity which you so eminently adorn, and that the memory of your illustrious virtues may survive in the hearts of a grateful and affectionate Country, immortal as the fame of Washington, is the sincere wish of one, who presumes to subscribe himself, most respectfully /  Sir, / Yr. most obedient, / most obliged, / & most humble Servt.

A: BrodieI Alexander Brodie of Pennsylvania Do by these presents Release, Renounce, and Resign all right and claim to the appointment of Accountant for the War Department, Vice William Simmons of New York: and also all right and claim to the Nomination depending in the Senate of the United States, in terms aforesaid.
Done on Staten Island, State of New York, the seventh day of June, one thousand eight hundred, John Adams then president of the United States.
A: Brodie
